          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

JOEL TORRES                                                       PLAINTIFF

v.                     No. 3:18-cv-148-DPM

CENTRAL ARKANSAS MENTOR
SOCIETY, INC., d/b/a Main Street
Pizza of Walnut Ridge; JU AN
CARLOS AGUILAR; and
BRITTANY AGUILAR                                        DEFENDANTS

                           JUDGMENT
     The complaint is dismissed with prejudice.



                                     D.P. Marshall Jr.
                                     United States District Judge

                                         3 / Jo.MvM Y   ).O /'j
                                                   I
